NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose either singularly or in combination the invention as claimed including:
1. A linear actuator for wireless charging, comprising a wireless charging plug, a power-supply control box, a motor linear actuator, and a wireless remote control, wherein the power-supply control box is electrically connected to the motor linear actuator through a lead, a wireless charging transmitter module is disposed in the wireless charging plug, a wireless charging receiver module, a storage battery, and a circuit control board are disposed in the power-supply control box, the wireless charging receiver module and the circuit control board are electrically connected to the storage battery through leads, the wireless charging plug performs wireless inductive charging on the storage battery through the wireless charging transmitter module and the wireless charging receiver module, a wireless receiver apparatus is disposed on the circuit control board, a corresponding wireless transmitter apparatus is disposed in the wireless remote control, the wireless remote control sends a control command to the circuit control board through the wireless transmitter apparatus and the wireless 

Prior art comprising US 2010/0031856, US 2020/0091754, and US Patent 11,021,894 while disclosing linear actuators, do not disclose the wireless charging plug, a power-supply control box, a motor linear actuator, and a wireless remote control and the particular configuration and control steps as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 24, 2021